DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed on June 21, 2021. Claims 1 – 12 and 14 – 20 are currently pending and considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 5, 7 – 12, 14, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 13 – 14 of the Remarks, filed June 21, 2021, with respect to independent claim 16 have been fully considered and are persuasive.  The rejection of claims 16 – 20 of March 18, 2021 has been withdrawn. 

Claim Rejections - 35 USC § 112
Claims 1 – 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 and 9 recite the limitation “mute to pause” and therefore it is unclear if pausing of the audio is occurring or just muting. Paragraph [0092] of the specification states, “In operation 815, the electronic device 101 may set the volume of the audio data to be mute to prevent the audio data, which is being played, from being output through the speaker, in response to that the event is sensed.” Also from paragraph [00132] of the specification, “According to an embodiment, the instructions may cause the processor to set a volume of the audio data to be mute, 
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 5, 7 – 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (US 2016/0021158 A1), hereinafter Donaldson158, in view of Donaldson et al. (US 2018/0270563 A1), hereinafter Donaldson563, and in further view of Souma (US 2006/0285677 A1), hereinafter Souma.

Claim 1: Donaldson158 discloses an electronic device comprising: 
a port configured to be wiredly attached to an external audio device (see at least, “The media data includes audio data supplied to the users by a plurality of pairs of digital headphones (or digital headsets) 30A-D (forming part of a group of headphones 30A-x) each coupled to the server system 20 by a wired digital communications link 40 via a respective RJU 50A-D (part of a group of RJUs 50A-x) mounted in an armrest of a passenger's seat or in another position in the vicinity of the passenger's seat,” [0052], FIG. 1); 
a processor operatively connected to the port (see at least, “Server system 20 includes a central server 22 in communication with a plurality of local units 24A-C (forming part of a group of local units 24A-x) acting as clients to central server 22. Each of local units 24A, 24B is connected to a respective RJU 50A, 50B and includes a respective display screen 26A, 26B for displaying a visual component of media content delivered to the local unit,” [0053], “Each local unit 24A-C may include a processor,” [0054], FIG. 1); and 
a memory operatively connected to the processor, wherein the memory stores a media application to play audio data, wherein the memory stores instructions that when executed, cause the processor to (see at least, “and a non-transitory memory (e.g., a computer-readable storage medium) 
play the audio data through the media application (see at least, “FIG. 2A shows IFEC system 10 prior to a potential unlinking event with digital headphone 30A associated with a first user connected to local unit 24A via RJU 50A to allow playback of a first media file 64AE3 (which may include both audio provided through the digital headphones and a visual component provided through display screen 26A),” [0056], “Interface Management Software module 60 simply starts replay of the media paused on the local unit 24 (step 160),” [0062],” “Interface Management Software module 60 requests the media file identified in the user-specific data from central server 22 and resumes playback of the media file,” [0064]), 
sense an event associated with detachment of the external audio device while the audio data is being played (see at least, “a) identify a potential unlinking of a digital headphone 30A-D from an output of local unit 24A-D (e.g. potential disconnection of a digital headphones 30A-D from an RJU SOA-D associated with the respective local unit 24A-C),” [0054], “In FIG. 2B digital headphones 30A, 30B are each disconnected from RJUs SOA, SOB with each disconnection being identified (step 100 in FIG. 3) by Interface Management Software module 60 of respective local units 24A, 24B as a potential unlinking event. The potential unlinking event may be identified by the Interface Management Software module 60 in response to at least one of: a pause request (e.g. a user pausing the content); an unlinking request (a user explicitly requesting unlinking from the RJU); and the act of disconnecting the digital headphones from the RJU to which it is connected (e.g. by use of a sensor for detecting electrical disconnection of the digital headphones from the RJU),” [0057]), pause outputting the audio data (see at least, “If the 
	Donaldson158 does not disclose wherein the port is a universal serial bus (USB) port. However, Donaldson563 discloses a similar earphone connection apparatus and explains, “With the introduction of digital audio to IFEC systems, it has been proposed to add support for connecting digital headsets to an RJU. One proposed solution is a jack that supports digital audio, but can also detect the presence of a conventional analogue headphone and output an analogue audio signal instead,” Donaldson563 [0005]. Donaldson563 further explains wherein the port is a universal serial bus (USB) port (see at least, “FIG. 7 is a schematic illustration of a USB-C connector, as one possible headphone connector for the present invention,” Donaldson563 [0028], “In choosing a connector to use as the jack headphone connector 5, various considerations must be made regarding issues such as connector size and robustness. As shown in FIG. 7, in one non-limiting embodiment a USB-C connector is proposed,” Donaldson563 [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed Donaldson563 in the invention of Donaldson158 since doing so has the aforementioned advantages of supporting digital audio headsets while also allowing the RJU to detect standard headsets configured for USB audio accessory mode, and provide analogue audio as required,” Donaldson563 [0050].
	Further, while Donaldson158 and Donaldson563 discloses pausing outputting the audio data and later to output the audio data, which is paused, Donaldson158 and Donaldson563 do not disclose to set a volume of the audio data to be mute and recover the volume of the audio data to output the audio data. However, Souma discloses, “even if the volume when the head phone is plugged off is adjusted to an appropriate level, it bothers people nearby in a public place like in a train. To overcome this problem, the volume level should be automatically adjusted to "0 (mute)" at the time of switching over from the head phone to the embedded speaker,” Souma [0006]. Souma further discloses setting a volume of the audio data to be mute (see at least, “"Suppressing and controlling output of sound information" means preventing output through an internal output device to set a mute state and automatically adjusting
a volume to a low level,” Souma [0147], “On the other hand, in a case where it is detected that the earphone 15 is plugged off during the aforementioned reproduction operation (YES at step A9), the CPU 1 pauses reproduction and output of an audio and images (step A18 in FIG. 3), and temporary stores that position where reproduction of the selected file is paused (step A19). In this case, image information is also fixedly displayed during the pausing. The CPU 1 turns OFF the earphone amplifier 14 (step A20), outputs an alert message which announces plug off of the earphone 15 to the display device 8, and displays this message on the display device 8 (step A21),” Souma [0092]) and recovering the volume of the audio data to output the audio data (see at least, “In a case where the earphone 15 is connected (YES at step A22), the CPU 1 turns ON the earphone amplifier 14 (step A25), reads out the temporary stored stop position, reads out audio and image information at the stop position, and resume reproduction and output thereof (step A26). In this case, the audio information is generated and output Souma [0095]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the aforementioned features of Souma in the invention of Donaldson158 and Donaldson563 since one would be motivated by the advantage of eliminating audio noise in the event of disconnection/reconnection as in the case of Donaldson158 and Donaldson563, while also allowing for the advantage of preventing “the user from bothering people nearby, and continuous reproduction without any affection from the plugging off of the earphone,” in the case of an “embedded speaker” as is well-known in the art to be included (see at least, Souma [0004] - [0006] and [0098]). 

Claim 2: Donaldson158, Donaldson563, and Souma disclose the electronic device of claim 1, wherein the USB port includes a USB Type-C (see at least, “FIG. 7 is a schematic illustration of a USB-C connector, as one possible headphone connector for the present invention,” Donaldson563 [0028], “In choosing a connector to use as the jack headphone connector 5, various considerations must be made regarding issues such as connector size and robustness. As shown in FIG. 7, in one non-limiting embodiment a USB-C connector is proposed,” Donaldson563 [0047]).

Claim 3: Donaldson158, Donaldson563, and Souma disclose electronic device of claim 2, wherein the instructions cause the processor to: sense the event based on shorting of a D+ line or a D- line (see at least, “Data/Audio D+/D-,” FIG. 7, “Alternatively, headphone detection/output control module 4 may detect headphone type based solely on the audio and data connections to the headphone,” Donaldson563 [0039], and FIG. 4). 

Claim 4: Donaldson158 and Donaldson563 disclose the electronic device of claim 2, wherein the instructions cause the processor to: identify whether the device matching the external audio device is attached within the specified time, based on a CC pin of the USB port (see at least, “Detect CC1/CC2,” Donaldson563 Fig. 7, “detect signals using CC1 and CC2 pins,” Donaldson563 [0048]).

Claim 5: Donaldson158 and Donaldson563 disclose the electronic device of claim 1, further comprising: a display, wherein the instructions cause the processor to: display, through the display, a first graphic user interface (GUI) for indicating that the outputting of the audio data is paused, in response to the event being sensed, and display, through the display, a second GUI for indicating that the audio data is output, based on the device matching the external audio device is attached within the specified time (see at least, “FIG. 2A shows IFEC system 10 prior to a potential unlinking event with digital headphone 30A associated with a first user connected to local unit 24A via RJU 50A to allow playback of a first media file 64AE3 (which may include both audio provided through the digital headphones and a visual component provided through display screen 26A),” Donaldson158 [0056], and therefore the visual component display would also pause/play in response to the event.

Claim 7: Donaldson158 and Donaldson563 disclose the electronic device of claim 1, wherein the instructions cause the processor to: store, in the memory, identification information of the media application, and play information necessary for outputting the audio data, before pausing the outputting of the audio data, in response to the event being sensed (see at least, “In response to the identification of a potential unlinking event, each Interface management Software module 60 stores (step 110) user-specific data corresponding to a condition of operation of its respective local unit 24A, 24B substantially at the time of the potential unlinking. In this example, the user-specific data that is stored includes details of the first and second media files being played together with the time elapsed at the time of Donaldson158 [0058], “In one embodiment, Interface Management Software module 60 transfers the user-specific data to a memory unit associated with digital headphones 30A, 30B. In another embodiment, Interface Management Software module 60 transfers the user-specific data to central server 22 where the data is stored in association with a unique identifier,” Donaldson158 [0059]).

Claim 8: Donaldson158 and Donaldson563 disclose the electronic device of claim 1, wherein the instructions cause the processor to: receive a signal for commanding the outputting of the paused audio data from the external audio device within the specified time after the event being sensed, and output the paused audio data based on the received signal (see at least, “Interface Management Software modules 60 associated with local units 26B, 26A identify the attempt to re-connect digital headphone 30A, 30B (step 130) with respective RJUs SOB, SOA (either by use of a sensor for detecting electrical connection of the digital headphones to the RJU or via a relinking request from a user),” Donaldson158 [0060], “Interface Management Software module 60 then checks (step 140) whether the digital headphone 30 linked with the local unit 24 was the last digital headphone linked to the RJU 50 ( e.g. by checking a log held locally at the local unit 24),” Donaldson158 [0061], “If the answer is yes, Interface Management Software module 60 determines (step 150) whether the last use is outside a predetermined time limit ( e.g. by checking the locally held log). The predetermined time limit may be set to correspond with an expected flight time (i.e. to identify use of the same digital headphone 30 with the same RJU 50 but with a new user). If the last use is within the predetermined time limit Interface Donaldson158 [0062]).

Claims 9 – 12, 14, and 15 are substantially similar in scope to claims 1, 3 – 5, 7, and 8, respectfully, and therefore are rejected for the same reasons.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16 – 20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063.  The examiner can normally be reached on Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652